         Case 6:20-cv-00454-ADA Document 76 Filed 04/19/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a
BRAZOS LICENSING AND
DEVELOPMENT,

                        Plaintiff,                   Civil Action No. 6:20-cv-454-ADA

               v.

MICROSOFT CORPORATION,

                        Defendant.


        UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
                PLAINTIFF’S FIRST AMENDED COMPLAINT

       On April 5, 2021, Plaintiff WSOU Investments, LLC (“Plaintiff”) filed its First Amended

Complaint. (Dkt. No. 73.) Defendant Microsoft Corporation (“Defendant”) intends to move to

dismiss certain claims in Plaintiff’s First Amended Complaint.

       Counsel for Defendant has conferred with counsel for Plaintiff prior to filing this motion

and Plaintiff does not oppose this extension. This motion is not made for delay, but only to permit

orderly resolution of issues in the case. Defendant therefore respectfully requests that the Court

enter an order and extend the deadline for Defendant to respond to Plaintiff’s First Amended

Complaint up to and including April 21, 2021.

                                                  Respectfully submitted,

 Date: April 19, 2021                             /s/ Barry K. Shelton

                                                  Barry K. Shelton
                                                  Texas State Bar No. 24055029
                                                  SHELTON COBURN LLP
                                                  311 RR 620 S, Suite 205
                                                  Austin, TX 78734
                                                  Telephone: (512) 263-2165
Case 6:20-cv-00454-ADA Document 76 Filed 04/19/21 Page 2 of 3




                                  Fax: (512) 263-2166
                                  bshelton@sheltoncoburn.com

                                  Attorney for Defendant Microsoft
                                  Corporation




                              2
         Case 6:20-cv-00454-ADA Document 76 Filed 04/19/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this filing via the Court’s CM/ECF system per Local Rule

CV-5(b)(1) on April 19, 2021.


                                            /s/ Barry K. Shelton
                                            Barry K. Shelton




                                               3
